Title: To Thomas Jefferson from Albert Gallatin, 20 December 1803
From: Gallatin, Albert
To: Jefferson, Thomas


               
                  Dear Sir
                     
                  Decer. 20th 1803
               
               When Doctr. Bache went to New Orleans we allowed him a salary at the rate of 1000 dollars commencing on the 16th Nover. when he left Virginia. Of that he received a quarter in advance, & has received three other quarters from D. Clarke in New Orleans. On the 16th Nov’er. when he left that city, he obtained another draft for 250 dollars on the Treasury from Mr Clark. As he has received his whole year’s salary, if this draft shall be paid, it will be a further advance towards services which may not be rendered. Under those circumstances, do you think I ought to pay it? I submit the case to you not only on general grounds because the hospital money is particularly under your direction, and is disbursed only in conformity with the general regulation established by the President; but also because you are perhaps informed of the probability of Doctr. Bache returning to New Orleans. You may have perceived from Mr Clarke’s letter which I had sent the other day that he must have contemplated an increase of salary; and as that is not expedient, he may perhaps decline returning, in which case the 250 dollars advance would not be easily recovered. 
               With great respect Your obedt. Servt.
               
                  Albert Gallatin
               
               
                  Enclosed is a letter just received from a Rhode Island member; which, though not very civil, shows the spirit of the times—
               
             